     Case 4:21-mj-00003-HBB Document 6 Filed 01/12/21 Page 1 of 2 PageID #: 12




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF KENTUCKY
                        OWENSBORO DIVISION
________________________________________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
                 PLAINTIFF          ) Criminal Action No. 4:21mj-00003-HBB
v.                                           )   H. BRENT BRENNENSTUHL
                                    )            MAGISTRATE JUDGE
JAMES KEITH RAY                     )
                                    )
                 DEFENDANT          )
                                    )
________________________________________________________________________

                                          ORDER

        The above-styled case came before the Honorable H. Brent Brennenstuhl, United
States Magistrate Judge, in Bowling Green, and was called in open Court on January 8,
2021, for conducting an initial appearance on a criminal complaint. The Defendant,
James Keith Ray, was present in custody, via video from the Henderson County
Detention Center. Assistant United States Attorney Mark J. Yurchisin, II, was present,
via video, for the United States of America. These proceedings were digitally recorded.
The Defendant advised he consents to appearing via video for the initial appearance.
        The Defendant advised he had received a copy of the Criminal Complaint and the
Court advised the Defendant of the charges contained therein. The Defendant
acknowledged an understanding of the charges against him. The Defendant was advised
of his Constitutional rights, including the right to Court appointed counsel. The
Defendant requested Court-appointed counsel. The Court having questioned the
Defendant, under oath, regarding his financial situation;
        IT IS THE FINDING OF THE COURT the Defendant is eligible for Court-
appointed counsel.
        IT IS ORDERED the Office of the Federal Public Defender is appointed to
represent the Defendant in this action.
  Case 4:21-mj-00003-HBB Document 6 Filed 01/12/21 Page 2 of 2 PageID #: 13




        As to the matter of detention, counsel for the United States advised the United
States is seeking detention in this matter.
        IT IS ORDERED a detention hearing shall be conducted on Wednesday,
January 13, 2021, at 2:00 p.m., CST. The detention hearing shall be conducted before
Magistrate Judge Brennenstuhl, via videoconference.
        IT IS ORDERED a preliminary hearing shall be conducted on Wednesday,
January 13, 2021, at 2:00 p.m., CST. The preliminary hearing shall be conducted
before Magistrate Judge Brennenstuhl, via videoconference.
        IT IS ORDERED the Defendant is remanded to the custody of the United States
Marshal Service pending the preliminary hearing and detention hearing.
        ENTERED this    January 11, 2021




Copies to:    Counsel of Record
              US Marshal Service
              US Probation

No
 0/10




                                              2
